DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 14-17, 19, 21, and 23-31 are allowable. The restriction requirement between Group I and Group II, and between Species A, Species B, and Species C, as set forth in the Office action mailed on 07 March 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07 March 2022 is withdrawn.  Claims 16 and 17, directed to a non-elected species/embodiment, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Shannon Lam on 26 May 2022.
The application has been amended as follows:

1.-13. (Canceled)
14. (Currently Amended) A method for protecting an intraocular lens, the method comprising: 
inserting the intraocular lens into a ring-shaped holder comprising: 
a posterior wall; 
an annular wall extending anteriorly from the posterior wall, the annular wall comprising a locking feature configured to secure the intraocular lens; 
positioning the intraocular lens between the posterior wall and at least a portion of the locking feature so that the portion of the locking feature is anterior of the intraocular lens;
aligning haptics of the intraocular lens with recesses in an anterior edge of the annular wall;
securing the intraocular lens between the portion of the locking feature and the posterior wall, wherein the locking feature is a lip extending radially inward of the annular wall; and
polishing the intraocular lens when the intraocular lens is positioned within the holder; 
wherein the posterior wall of the ring-shaped holder extends the entire diameter of the annular wall,
wherein securing the intraocular lens comprises securing the intraocular lens at a location apart from the posterior wall.
15. (Original) The method of Claim 14, further comprising aligning haptics of the intraocular lens with recesses in an anterior edge of the annular wall.
16. (Currently Amended) The method of Claim 14, wherein the locking feature further comprises at least one receptor; and wherein positioning the intraocular lens comprises rotating the intraocular lens in a first direction, such that each haptic of the intraocular lens is secured with a corresponding receptor.  
17. (Previously Presented) The method of Claim 16, further comprising rotating the intraocular lens in a second direction opposite the first direction to remove the intraocular lens from the holder.
18. (Canceled)
19. (Currently Amended) The method of Claim [[14, wherein securing the intraocular lens comprises securing the intraocular lens in a groove between the lip and an internal ledge between the lip and the posterior wall.
20. (Canceled)
21. (Previously Presented) The method of Claim 14, wherein positioning the intraocular lens comprises seating the intraocular lens on an annular ledge between the locking feature and the posterior wall.
22. (Canceled)
23. (Currently Amended) The method of Claim [[14, further comprising releasing air from the holder during polishing.  
24. (Previously Presented) The method of Claim 23, wherein releasing air comprises releasing air through vent holes in the posterior wall.
25. (Currently Amended) The method of Claim [[14, further comprising after polishing, removing the intraocular lens from the holder.  
26. (Previously Presented) The method of Claim 25, wherein removing the intraocular lens comprises grasping a haptic of the intraocular lens.  
27. (Previously Presented) The method of Claim 14, wherein inserting the intraocular lens comprises inserting the intraocular lens at an angle relative to the holder.  
28. (Previously Presented) The method of Claim 27, wherein inserting the intraocular lens comprises inserting a first portion of a peripheral edge of the intraocular lens between the posterior wall and the portion of the locking feature.  
29. (Previously Presented) The method of Claim 28, wherein inserting the intraocular lens further comprises inserting a second portion of the peripheral edge of the intraocular lens between the posterior wall and another portion of the locking feature, the second portion of the peripheral edge being opposite of the first portion of the peripheral edge.  
30. (Currently Amended) The method of Claim 29, wherein the portion of the locking feature and the another portion of the locking feature are discrete [[of the lip extending radially inward of the annular wall.  
31. (Previously Presented) The method of Claim 14, further comprising packaging the intraocular lens when the intraocular lens is positioned in the holder.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a method for protecting an intraocular lens comprising the combination of structural and functional limitations as set forth in above-amended independent claim 14, particularly, a method comprising the following steps and structural limitations:
inserting the intraocular lens into a ring-shaped holder comprising: 
a posterior wall; 
an annular wall extending anteriorly from the posterior wall, the annular wall comprising a locking feature configured to secure the intraocular lens; 
positioning the intraocular lens between the posterior wall and at least a portion of the locking feature so that the portion of the locking feature is anterior of the intraocular lens;
aligning haptics of the intraocular lens with recesses in an anterior edge of the annular wall;
securing the intraocular lens between the portion of the locking feature and the posterior wall, wherein the locking feature is a lip extending radially inward of the annular wall; and
polishing the intraocular lens when the intraocular lens is positioned within the holder; 
wherein the posterior wall of the ring-shaped holder extends the entire diameter of the annular wall,
wherein securing the intraocular lens comprises securing the intraocular lens at a location apart from the posterior wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,289,282
US PG Pub No. 2003/0114093 A1
US PG Pub No. 2003/0137636 A1
US PG Pub No. 2003/0176918 A1
US PG Pub No. 2003/0220652 A1
US PG Pub No. 2005/0015144 A1
US PG Pub No. 2005/0049606 A1
US PG Pub No. 2008/0161912 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774